Title: To Benjamin Franklin from Arthur Lee, 6 February 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir.
Chaillot Feb. 6th. 1779—
Mr. Deane in his public Letter has declared, that he receivd a resolution of Congress recalling him & appointing another Commissioner in his place, on the 4th of March. As I woud not wish to charge him with having conceald this from both his Colleagues, and by that means imposd himself upon them & the Court of France, as still a Representative of the United States, without being sure of the fact; I must beg the favor of you, to inform me whether he communicated this Recal to you, and when. I have the honor to be, with the greatest respect & esteem, your most obt. Hble Servt.
Arthur Lee.
Honble. Benja. Franklin. Esqr:
 
Addressed: The Honble. / Benja Franklin Esqr / Minister Plenipotentiary / Passi—
Endorsements: Mr Lees Letter Feb 1779 / Letters & Papers from or relating to Wm & Arthur Lee Esqrs
